Citation Nr: 1023112	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  06-06 896A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral pes planus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel





INTRODUCTION

The Veteran had active duty service from May 1945 to July 
1946, June 1947 to May 1950, and May 1956 to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the reopening of the Veteran's claim for service 
connection for bilateral pes planus because new and material 
evidence had not been received.  

This case was originally before the Board in September 2009, 
when the Board reopened the Veteran's claim for service 
connection for bilateral pes planus.  It subsequently 
remanded that reopened claim for additional development.  The 
case has been returned to the Board for further appellate 
review at this time.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

Unfortunately, the appeal is again REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

On remand, the Board instructed that the Veteran undergo a VA 
examination to determine the nature and severity of his 
bilateral foot condition.  The Veteran underwent a VA 
examination in May 2010.  The VA examiner noted that the 
Veteran's only in-service notation was a right foot contusion 
in 1961.  The Board acknowledges that the Veteran indeed was 
treated for a right foot contusion in 1961.  However, as 
noted in its prior remand, the Board noted several instances 
where the Veteran was diagnosed with pes planus, but it was 
not noted whether it was acquired or congenital.  Thus, the 
Board finds that the VA examiner's opinion is inadequate 
because it is based on inaccurate facts.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. 
Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination 
must be based on an accurate factual premise).

Additionally, the VA examiner failed to address particular 
facts and render opinion on issues as instructed in the 
Board's September 2009 remand order.  The Board particularly 
notes that it specifically asked for an opinion on whether 
the Veteran's bilateral pes planus pre-existed service, and 
if so, whether such preexisting condition was aggravated by 
service.  The VA examiner failed to address these salient 
points in his opinion, as instructed by the Board's remand 
order.  Consequently, the Board must remand this case in 
order for its remand order to be properly complied with.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the 
Board confers upon the claimant, as a matter of law, the 
right to compliance with the remand order).  

In order to aid the VA examiner on remand, the Board will 
note the following salient facts again.  The Board 
specifically notes that the Veteran was inducted into service 
in May 1945, at which time he was not noted as having pes 
planus.  However, during his separation examination in July 
1946, the Veteran was noted as having "pes planus, NCD" 
(not considered disabling).  The Veteran underwent a 
subsequent separation examination in May 1950, during which 
he was also noted as having moderate pes planus, no 
anomalies, NSND (non-symptomatic, non-disabling at this 
time).  

Examinations from August 1950, June 1958, and March 1960 
indicate that the Veteran's feet were normal and that the 
Veteran reported no foot trouble.  

The Veteran was seen in August 1961 for a right foot injury 
that occurred when his bed gave way and fell on his foot.  
The Veteran's right foot was swollen and tender, but there 
was no clinical evidence of a fracture.  There is no further 
treatment for this injury noted in the Veteran's service 
treatment records.  

Subsequent examinations from April 1962, February 1965, June 
1967, and the Veteran's final separation examination in 
February 1968 all indicate that his feet were normal and the 
Veteran did not report any foot trouble.  There are no 
intervening treatment records from 1961 to 1968 for any 
complaint of or treatment for any foot problems or pes 
planus.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Return the claims file to the May 2010 
VA examiner, if available, to obtain an 
addendum concerning the Veteran's 
bilateral pes planus and plantar 
fasciitis.  The VA examiner is 
specifically instructed to review the 
entire claims file and his May 2010 
examination report and this REMAND order.  
The examiner is specifically instructed to 
note in his addendum that he has reviewed 
the claims file, his examination report, 
and this remand.

Following such review, the VA examiner 
should opine as to the following:  

a.	Whether the Veteran's documented pes 
planus in July 1946 pre-existed his 
entry into service?

b.	If the Veteran's bilateral pes planus 
pre-existed service, the examiner is 
instructed to opine as to whether the 
Veteran's pes planus was aggravated 
beyond the normal progression of that 
disease during service, particularly as 
it relates to the Veteran's right foot 
injury in August 1961.

c.	If pes planus is not found to have pre-
existed the Veteran's service, the 
examiner is instructed to opine as to 
whether it is more likely, less likely, 
or at least as likely as not 
(50 percent probability or greater) 
that the Veteran's bilateral pes planus 
is related to his military service.  

d.	The examiner should opine as to whether 
the Veteran's diagnosed plantar 
fasciitis is more likely, less likely, 
or at least as likely as not 
(50 percent probability or greater) 
related to his military service, 
including the Veteran's right foot 
injury in August 1961.

The examiner must provide a rationale for 
the conclusions reached.  

If the examiner determines that a new 
examination is necessary to adequately 
respond to the questions, one should be 
scheduled.  If the original examiner is 
unavailable, the claims file should be 
forwarded to another examiner with similar 
qualifications.

2.  After the development requested above 
has been completed to the extent possible, 
the RO/AMC should again review the claim 
for service connection for bilateral pes 
planus.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and be given the opportunity to 
respond thereto before the case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ERIC S. LEBOFF 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


